Exhibit 10.1

SEPARATION AND CONSULTING AGREEMENT

This Separation and Consulting Agreement (“Agreement”) is made effective as of
March 2, 2017 (“Effective Date”) by and between The Greenbrier Companies, Inc.
(The “Company”) and Victoria McManus (“McManus”).

RECITAL

The Company and McManus desire to enter into this Agreement, setting forth the
terms and conditions relating to McManus’ transition from her current position
with the Company and her engagement as a consultant to the Company following the
cessation of her employment with the Company.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and McManus agree as follows:

ARTICLE 1

Employment and Separation

1.1    Employment Status. As of the Effective Date, McManus shall resign from
her current position as Executive Vice President and Chief Strategic Officer of
the Company and shall also resign any other roles as an officer and any other
position of any and all subsidiaries of the Company. As of the Effective Date,
McManus will cease to be an employee of the Company. Except as provided in
Section 4.1, this Agreement amends, supersedes and replaces in all respects that
certain Offer Letter between McManus and the Company, dated as of October 12,
2015 (the “McManus Offer Letter”), and the McManus Offer Letter is of no further
force or effect.

1.2    Retention of Hiring Bonus. McManus received a one-time hiring bonus in
2015. The Company and McManus agree that for purposes of conditions related to
such hiring bonus that termination of employment does not cause a required
repayment, and McManus’ service as a consultant is considered continued service
with respect to such hiring bonus repayment provision.

ARTICLE 2

Consulting Engagement

2.1    Consulting Status. Upon the cessation of her employment with the Company,
McManus will become a consultant to the Company. McManus’ status shall be as an
independent contractor and the Company shall have no authority to supervise the
time, manner or place of McManus’ performance of services as a consultant.
McManus may perform work for other individuals and entities, provided that such
work does not interfere with the services she provides to the Company.

2.2    Consulting Term. McManus’ consulting term under this Agreement shall
begin on the Effective Date and shall continue until terminated by McManus or
the Company on thirty (30) days’ written notice (the “Consulting Term”).

 

1



--------------------------------------------------------------------------------

2.3    Consulting Duties. During the Consulting Term, McManus will report to the
Company’s Chairman and CEO and shall have the duties and responsibilities as may
be reasonably assigned from time to time by the Chairman and CEO. The amount of
time to be worked and the work schedule shall be as agreed from time to time by
the Chairman and CEO and McManus and is expected to be less than full time, but
at a level of service that would not constitute a “separation from service” for
purposes of the Company’s Nonqualified Deferred Compensation Plan.

2.4    Compensation. As compensation for McManus’ performance of duties during
the Consulting Term, the Company shall pay McManus a monthly Consulting Fee in
the amount of $35,417 per month (the “Consulting Fees”). The Company will not
withhold any income or payroll taxes from the Consulting Fees, and McManus will
be responsible for all applicable federal, state, and local income and/or
payroll taxes due as a result of receipt of the Consulting Fees.

2.5    Participation in Medical Benefit Plans. During the Consulting Term,
McManus will be eligible to participate in, subject to McManus’ continued
payment of her portion of such premiums, all employee medical benefit plans
available to full-time executive employees of the Company, subject to the terms
and conditions of the Company’s medical benefit plans, including health, dental
and vision insurance benefits. Company reserves the right to change or eliminate
its medical benefits applicable to all employees and McManus on a prospective
basis without advance notice to McManus. For the avoidance of doubt, McManus
will not be eligible for any other benefits available to executive or other
employees generally, including without limitation the following: (i) 401(k)
plan; (ii) Nonqualified Deferred Compensation Plan; (iii) executive life
insurance; (iv) automobile allowance program; or (v) the 2017 annual bonus
program.

2.6    Office/Equipment Support. During the Consulting Term, the Company shall
provide access to the Company’s offices and administrative support to McManus as
reasonably necessary to perform services for the Company. This support includes
providing McManus with a mobile telephone, iPad, laptop computers (3), office
desk phones (3), printers (3), monitors (3), RAP connection equipment (2) and
executive assistance support. McManus will continue to maintain a company email
account, company phone extension and email (including virtual office phones and
email access at McManus’ residences). McManus will continue to have access to
Diligent Board Books and other programs or data necessary to perform her duties
as a consultant to the Company. McManus acknowledges that such access will make
her an “Insider” for purposes of the Company’s Insider Trading Policy.

2.7    Expenses. Company shall reimburse McManus for all actual out-of-pocket
expenses reasonably incurred on behalf of the Company, including but not limited
to air fare or transportation costs, and food and lodging costs. McManus shall
retain her Company-issued credit card during the Consulting Term and continue to
comply with existing Company policies, rules and procedures concerning use and
reporting related to use of the company credit card.

2.8    Indemnification and D&O Insurance. The Indemnification Agreement, dated
October 19, 2015 between McManus and the Company remains in full force and
effect in accordance with its terms. McManus shall remain designated as a “named
insured” under the Company’s Directors and Officers Liability Insurance Policy,
in the same manner as she was as an executive officer of the Company.

 

2



--------------------------------------------------------------------------------

2.9    IRS Section 409A. The parties intend that all compensation and benefits
provided for under this Agreement shall either be exempt from IRC §409A, or
shall be paid or provided in accordance with the requirements of IRC §409A,
including, without limitation, the imposition of a delay in the payment of cash
or transfer of other benefits to McManus until a date that is six months after
the date of McManus’ separation from service, as that term is defined in Treas.
Reg. §1.409A-1(h), if McManus is determined to be a “specified employee” as
defined under IRC §409A.

2.10    SEC Compliance. During the Consulting Term and any extensions of the
Consulting Term, McManus will comply, to the extent applicable, with all
requirements of Section 16 of the Securities Exchange Act of 1934 and the
Company’s insider trading policies and procedures. The Company will use
reasonable efforts to inform McManus of specific securities law compliance
obligations, and assist her with filing relevant documents.

ARTICLE 3

Restricted Stock Units

3.1    Unvested Time-Based RSUs - All unvested time-based RSUs held by McManus
as set forth on Exhibit A shall continue to vest during the Consulting Term in
accordance with the terms and conditions of the applicable Restricted Stock Unit
Agreements (each, an “RSU Agreement”) as if McManus had remained an employee at
the time of vesting. Unless otherwise agreed in writing at the time of
termination of the Consulting Term and approved by the Compensation Committee of
the Board of Directors of the Company (the “Compensation Committee”), any
time-based RSUs that remain unvested at termination will be treated in
accordance with the applicable RSU Agreement as if the termination of the
Consulting Term were a termination of employment under the RSU Agreement.

3.2    Unvested Performance-Based RSUs - All unvested performance-based RSUs
held by McManus as set forth on Exhibit A shall continue to vest during the
Consulting Term in accordance with the terms and conditions of the applicable
RSU Agreement, as determined by the Compensation Committee of the Company in
November of each applicable year, as if McManus had remained an employee at the
time of vesting. Unless otherwise agreed in writing at the time of termination
of the Consulting Term and approved by the Compensation Committee, any
performance-based RSUs that remain unvested at termination will be treated in
accordance with the Applicable RSU Agreement as if the termination of the
Consulting Term were a termination of employment under the RSU Agreement.

3.3    2017 RSUs – Notwithstanding anything to the contrary in Sections 3.1 and
3.2 above, with respect to the 5,000 time-based vesting RSUs scheduled to vest
in March 2017 and the 6,067 time-based vesting RSUs scheduled to vest in October
2017 (together the “2017 RSUs”), in the event the Company terminates the
Consulting Term prior to vesting for any reason other than “Cause” (as defined
below), the vesting of the 2017 RSUs shall fully accelerate. “Cause” shall mean:
conviction of McManus (including a plea or nolo contendere) of a felony or gross
misdemeanor under federal or state law which is materially and demonstrably
injurious to the Company or which impairs McManus’s ability to perform
substantially her duties for the Company.

 

3



--------------------------------------------------------------------------------

3.4    Amendment of RSU Agreements - Each RSU Agreement described above is
deemed to be amended to provide for vesting as described above.

ARTICLE 4

Restrictive Covenants

4.1    Non-Solicitation. In consideration of the Company’s engagement of McManus
during the Consulting Term, the Parties agree that the non-solicitation covenant
contained in the McManus Offer Letter is incorporated herein by reference and
that such non-solicitation covenant will continue in full force and effect
during the Consulting Term and for a period of two years following the
termination of the Consulting Term.

4.2    Confidentiality. The Parties agree that the confidentiality covenant
contained in the McManus Offer Letter is incorporated herein by reference,
except that such confidentiality provision is amended to add the following
sentence: “Nothing in this Confidentiality covenant prohibits me from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the SEC, the
Congress, and any agency Inspector General, or making other disclosures that are
protected under the whistleblower provisions of federal law or regulation,” and
that such Confidentiality covenant, as amended, will continue in full force and
effect during the Consulting Term and for a period of two years following the
termination of the Consulting Term.

4.3    Return of Confidential Records. All forms of information and all physical
property made or compiled by McManus prior to or during the Consulting Term
containing or relating in any way to Protected Information shall be the
Company’s exclusive property. All such materials and any copies thereof shall be
held by McManus in trust solely for the benefit of the Company and shall be
delivered to the Company upon expiration of McManus’s consulting engagement, or
at any other time upon the Company’s request. “Protected Information” means
trade secrets, confidential and proprietary business information of the Company,
any information of the Company other than information that has entered the
public domain (unless McManus caused such information to enter the public
domain), and all valuable and unique information and techniques acquired,
developed or used by the Company relating to its business, operations,
employees, customers and suppliers, which give the Company a competitive
advantage over those who do not know the information and techniques, and which
are protected by the Company from unauthorized disclosure, including but not
limited to, financial information and conditions, customer and customer lists
(including potential customers identified by the Company), sources of supply,
processes, patented or proprietary technologies, plans, materials, pricing
information, internal memoranda, marketing plans, internal policies, and
products and services which may be developed from time to time by the Company
and its agents or employees.

4.4    Disclosure of Business Opportunities. During the Consulting Term, McManus
agrees to promptly and fully disclose to the Company, and not to divert to her
own use or benefit or the use or benefit of others, any business opportunities
involving any existing or prospective line of business, customer (to the extent
such customer’s activities are within the scope of the Company’s relationship
with such customer or the Company’s existing or reasonably contemplated business
activities), product or activity of the Company or any business opportunities
that otherwise should be afforded to the Company. McManus may pursue activities
that would otherwise be prohibited by this clause if the Chairman and CEO of the
Company consents in writing to such activity following adequate disclosure.

 

4



--------------------------------------------------------------------------------

4.5    Publicity. Except as otherwise required by law, the parties agree to work
together regarding any public announcement related to this Agreement and the
covenants herein. The parties will cooperate and coordinate messaging, including
internal communication regarding McManus’s ongoing role and transition within
the Company.

4.6    Non-Disparagement. McManus agrees not to disparage the Company or its
officers, directors, employees, or affiliates, in a manner harmful to them or
their business, business relationships or personal reputations. McManus shall
respond accurately and fully to any questions, inquiry or request for
information when required by legal process, notwithstanding the foregoing.
McManus will report to the Chairman and CEO any defamatory comments made about
her by any individual Company employee or agent, and the Company will take
reasonable measures to cease such communications.

4.7    Cooperation. McManus agrees that during the Consulting Term, at the
request of the Chairman and CEO, her duties may include activities in connection
with existing or future litigation, arbitrations, mediations or investigations
brought by or against the Company, or its affiliates, agents, officers,
directors or employees, whether administrative, civil or criminal in nature,
including offering and explaining evidence, providing sworn statements, and
participating in discovery and trial preparation and testimony. McManus agrees
to promptly send the Company copies of all correspondence (for example, but not
limited to, subpoenas) received by McManus in connection with any such legal
proceedings, unless McManus is expressly prohibited by law from so doing.
McManus acknowledges that following the end of the Consulting Term, she may also
be asked to continue such cooperation, contingent upon agreement with the
Company on reasonable compensation for her time.

4.8    Survival of Undertakings and Injunctive Relief.

4.8.1    Survival. The provisions of Sections 4.1, 4.2 and 4.7 shall survive the
expiration of McManus’s consulting engagement, or the earlier termination of
this Agreement (irrespective of the reasons therefore). In the event of any
proven violation of Sections 4.1 or 4.2 McManus further agrees that the time
periods set forth in such sections shall be extended by the period of such
violation.

4.8.2    Injunctive Relief. McManus acknowledges and agrees that the
restrictions imposed upon her by this Article 4 and the purpose of such
restrictions are reasonable and are designed to protect the Protected
Information and the continued success of the Company without unduly restricting
McManus. Furthermore, McManus acknowledges that, in view of the Protected
Information which McManus has or will acquire or has or will have access to, and
in view of the necessity of the restrictions contained in this Article 4 any
violation of any provision of this Article 4 hereof would cause irreparable
injury to the Company with respect to the resulting disruption in its
operations. By reason of the foregoing, McManus consents and agrees that if she
violates any of the provisions of this Article 4, the Company shall be entitled,
in addition to any other remedies that it may have, including money damages, to
an injunction to be issued by a court of competent jurisdiction, restraining
McManus from committing or continuing any violation of such sections of this
Agreement.

 

5



--------------------------------------------------------------------------------

4.9    References to the Company. All references to the Company in this Article
4 shall be deemed to include any subsidiary, parent, successor in interest, or
other affiliate of the Company.

ARTICLE 5

Release of Claims

5.1    Release. In exchange for and in consideration of the payments, benefits,
and other commitments described herein, including but not limited to McManus’s
consulting engagement with the Company, as provided by Article 2, McManus, for
her and for each of her heirs, executors, administrators and assigns, hereby
fully releases, acquits and forever discharges the Company and its subsidiaries,
divisions, affiliates, successors, assigns, beneficiaries, insurers,
representatives, agents, and all of the Company’s past and present directors,
officers and employees, from any and all, both past and present, claims,
liabilities, causes of action, demands to any rights, damages, costs, attorneys’
fees, expenses and compensation whatsoever, of whatever kind or nature, in law,
equity or otherwise, whether known or unknown, vested or contingent, suspected
or unsuspected, that McManus may now have, has ever had, or hereafter may have,
relating directly or indirectly to her employment with the Company or its
subsidiaries and/or her termination of employment that arose prior to the date
McManus executes this Agreement. McManus also releases any and all other claims
McManus may have that arose prior to the date of this Agreement and hereby
specifically waives and releases all claims, including, but not limited to,
those arising under Title VII of the Civil Rights Act of 1964; the Civil Rights
Act of 1991; the Equal Pay Act; the Americans With Disabilities Act of 1990; the
Rehabilitation Act of 1973; Sections 1981 through 1988 of Title 42 of the United
States Code; the Immigration Reform and Control Act; the Workers Adjustment and
Retraining Notification Act; the Occupational Safety and Health Act; the
Sarbanes-Oxley Act of 2002; the Consolidated Omnibus Budget Reconciliation Act
(COBRA); the Family and Medical Leave Act; the Employee Retirement Income
Security Act of 1971; the National Labor Relations Act; the Fair Labor Standards
Act; the Genetic Information Nondiscrimination Act (GINA); all as amended, and
any and all similar state or local statutes, ordinances, or regulations, as well
as all claims arising under federal, state, or local law involving any tort, an
express or implied employment contract, covenant of good faith and fair dealing
or other statute, contract, breach of fiduciary duty, fraud, misrepresentation,
defamation or other theory. Notwithstanding the foregoing, McManus is not
waiving any right that cannot be waived under law, including the right to file
an administrative charge or participate in an administrative investigation or
proceeding, and nothing in this Agreement prohibits or restricts McManus (or
McManus’ attorney) from initiating communications directly with, responding to
an inquiry from, or providing testimony before the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any other federal or state regulatory authority
regarding this Agreement or its underlying facts or circumstances; however,
McManus hereby disclaims and waives any right to share or participate in any
monetary award resulting from the prosecution of such charge or investigation or
proceeding, provided that nothing in this Agreement limits McManus’ right to
receive an award for information provided to the SEC staff or any other
securities regulatory agency in accordance with Exchange Act Rule 21F-3. Nothing
in this Section 5.1 shall release any rights McManus may have to benefits vested
prior to the date hereof in the Company’s Nonqualified Deferred Compensation
Plan or 401(k) plan or to vested post-employment health or group insurance
benefits.

 

6



--------------------------------------------------------------------------------

ARTICLE 6

Miscellaneous

6.1    Assignment and Transfer. McManus’s rights and obligations under this
Agreement shall not be transferable by assignment or otherwise, and any
purported assignment, transfer or delegation thereof shall be void. This
Agreement shall inure to the benefit of, and be binding upon and enforceable by,
any purchaser of substantially all of the Company’s assets, any corporate
successor to the Company or any assignee thereof.

6.2    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oregon without regard to conflict of
law principles.

6.3    Entire Agreement. Except as specifically set forth below, this Agreement,
together with the amendment to the RSU Agreements, contains the entire agreement
and understanding between the parties hereto and supersedes any prior or
contemporaneous written or oral agreements, representations and warranties
between them respecting the subject matter hereof.

6.4    Amendment. This Agreement may be amended only in writing signed by
McManus and by a duly authorized executive officer of the Company.

6.5    Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.

6.6    Notices. Any notice, request, consent or approval required or permitted
to be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, with postage
prepaid, to McManus’s residence (as noted in the Company’s records), or to the
Company’s principal office, as the case may be.

6.7    Disputes. Any controversy, claim or dispute arising out of or relating to
this Agreement or the employment and/or consulting relationship, either during
the existence of the employment and/or consulting relationship or afterwards,
between the parties hereto, their assignees, their affiliates, their attorneys,
or agents, shall be litigated solely in state or federal court in Multnomah
County, Oregon. Each party (a) submits to the jurisdiction of such court,
(b) waives the defense of an inconvenient forum, (c) agrees that valid consent
to service may be made by mailing or delivery of such service to the Oregon
Secretary of State (the “Agent”) or to the party at the party’s last known
address, if personal service delivery cannot be easily effected, and
(d) authorizes and directs the Agent to accept such service in the event that
personal service delivery cannot easily be effected.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below.

 

THE GREENBRIER COMPANIES, INC.       By:  

/s/ William A. Furman

   

/s/ Victoria McManus


Title:   Chairman and CEO     VICTORIA McMANUS Dated:   March 2, 2017     Dated:
  March 2, 2017

 

8



--------------------------------------------------------------------------------

EXHIBIT A

RSU VESTING SCHEDULE

 

Status of Unvested

RSUs

  Date of
Grant     # of Remaining
Units     VESTING DATE  

Victoria McManus

        3/30/17       10/21/17       11/17       3/30/18       10/21/18      
Oct/Nov 2018 *      3/30/19       11/19  

Time Based Units

    10/21/15       12,134         6,067           6,067             3/30/16    
  15,000       5,000           5,000           5,000    

Total Time Based Units

      27,134                  

Performance Based Units*

    3/30/16       15,000                 15,000      

Total Performance Based

      15,000                  

Total RSUs

      42,134                  

 

* With respect to the measurement period ending 8/31/18

 

9